11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT


In the interest of A.E.R. and                   * From the 326th District
A.A.R., children,                                 Court of Taylor County,
                                                  Trial Court No. 45,567-C.

No. 11-14-00051-CV                              * March 6, 2014

                                               * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed. The costs incurred by reason of this appeal are taxed against Janelle
Skinner.